 1 STEPHEN M. HAYES (SBN 83583)
     STEPHEN P. ELLINGSON (SBN 136505)
 2 TYLER R. AUSTIN (SBN 293977)
     HAYES SCOTT BONINO ELLINGSON
 3 GUSLANI SIMONSON & CLAUSE LLP
     999 Skyway Road, Suite 310
 4 San Carlos, CA 94070
     Telephone: (650) 637-9100
 5 Facsimile: (650) 637-9101

 6 Attorneys for Plaintiff
     THE HANOVER INSURANCE COMPANY
 7

 8                            UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10 THE HANOVER INSURANCE                         CASE NO. 2:18-CV-08108-SVW(ASx)
     COMPANY,
11

12
                                                 PROTECTIVE ORDER
                       Plaintiff,
13
              vs.
14

15 U.S. BANK, NATIONAL
     ASSOCIATION, and DOES 1-100,
16

17                     Defendants.
18

19

20

21

22

23

24

25

26

27

28

     900903
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1            1.    A.     PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be

 5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

 6 the following Stipulated Protective Order. The parties acknowledge that this Order

 7 does not confer blanket protections on all disclosures or responses to discovery and

 8 that the protection it affords from public disclosure and use extends only to the

 9 limited information or items that are entitled to confidential treatment under the

10 applicable legal principles. The parties further acknowledge, as set forth in Section

11 12.3, below, that this Stipulated Protective Order does not entitle them to file

12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

13 that must be followed and the standards that will be applied when a party seeks

14 permission from the court to file material under seal.

15                  B.     GOOD CAUSE STATEMENT
16            This action is likely to involve commercial, financial, and/or proprietary
17 information for which special protection from public disclosure and from use for any

18 purpose other than prosecution of this action is warranted. Such confidential and

19 proprietary materials and information consist of, among other things, confidential

20 business or financial information, information regarding confidential business

21 practices, or commercial information (including information implicating privacy

22 rights of third parties), information otherwise generally unavailable to the public, or

23 which may be privileged or otherwise protected from disclosure under state or

24 federal statutes, court rules, case decisions, or common law. Accordingly, to expedite

25 the flow of information, to facilitate the prompt resolution of disputes over

26 confidentiality of discovery materials, to adequately protect information the parties

27 are entitled to keep confidential, to ensure that the parties are permitted reasonable

28 necessary uses of such material in preparation for and in the conduct of trial, to

     900903                             -1-
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 address their handling at the end of the litigation, and serve the ends of justice, a

 2 protective order for such information is justified in this matter. It is the intent of the

 3 parties that information will not be designated as confidential for tactical reasons and

 4 that nothing be so designated without a good faith belief that it has been maintained

 5 in a confidential, non-public manner, and there is good cause why it should not be

 6 part of the public record of this case.

 7            Specifically, this case involves Hanover’s subrogation claim against U.S.
 8 Bank. A total of nine fraudulently forged checks were drawn on the U.S. Bank

 9 business account of Hanover’s insured, Star Fisheries, Inc. The checks were made

10 out to various vendors with whom Star Fisheries had never done business and to

11 whom Star Fisheries did not intend to pay any money. The checks were honored by

12 U.S. Bank, and the majority of the stolen funds were not returned to Star Fisheries.

13 Hanover paid Star Fisheries for the fraudulently stolen funds pursuant to Star

14 Fisheries’ insurance policy, and obtained a release to pursue subrogation against

15 U.S. Bank.

16            The parties have now undertaken discovery, and as would be expected based
17 on the subject matter of this action, the relevant documents and information to be

18 produced includes confidential, proprietary, and private information, including but

19 not limited to bank account information, confidential business or financial

20 information, commercial information, and social security and other private

21 identifying information. Moreover, this information does not just relate to the

22 parties to this action, but it also related to third party, Star Fisheries. If such

23 information is not protected from disclosure, the parties and third party, Star

24 Fisheries, will risk substantial harm, such as further fraudulent activity related to the

25 private and confidential business and financial information and identifying

26 information laid out above.

27            2.    DEFINITIONS
28            2.1 Action: this pending federal law suit.
     900903                                -2-
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 2 information or items under this Order.

 3            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 4 it is generated, stored or maintained) or tangible things that qualify for protection

 5 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

 6 Cause Statement.

 7            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 8 support staff).

 9            2.5 Designating Party: a Party or Non-Party that designates information or
10 items that it produces in disclosures or in responses to discovery as

11 “CONFIDENTIAL.”

12            2.6 Disclosure or Discovery Material: all items or information, regardless of
13 the medium or manner in which it is generated, stored, or maintained (including,

14 among other things, testimony, transcripts, and tangible things), that are produced or

15 generated in disclosures or responses to discovery in this matter.

16            2.7 Expert: a person with specialized knowledge or experience in a matter
17 pertinent to the litigation who has been retained by a Party or its counsel to serve as

18 an expert witness or as a consultant in this Action.

19            2.8 House Counsel: attorneys who are employees of a party to this Action.
20 House Counsel does not include Outside Counsel of Record or any other outside

21 counsel appeared in this action on behalf of that party or are affiliated with a law

22 firm which has appeared on behalf of that party.

23            2.9 Non-Party: any natural person, partnership, corporation, association, or
24 other legal entity not named as a Party to this action.

25            2.10 Outside Counsel of Record: attorneys who are not employees of a party
26 to this Action but are retained to represent or advise a party to this Action and have

27 appeared in this Action on behalf of that party or are affiliated with a law firm which

28 has appeared on behalf of that party, and includes support staff.

     900903                                -3-
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1            2.11 Party: any party to this Action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their

 3 support staffs).

 4            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this Action.

 6            2.13 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or

 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)

 9 and their employees and subcontractors.

10            2.14 Protected Material: any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL.”

12            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13 from a Producing Party.

14            3. SCOPE
15            The protections conferred by this Stipulation and Order cover not only
16 Protected Material (as defined above), but also (1) any information copied or

17 extracted from Protected Material; (2) all copies, excerpts, summaries, or

18 compilations of Protected Material; and (3) any testimony, conversations, or

19 presentations by Parties or their Counsel that might reveal Protected Material.

20            Any use of Protected Material at trial shall be governed by the orders of the
21 trial judge. This Order does not govern the use of Protected Material at trial.

22            4. DURATION
23            Even after final disposition of this litigation, the confidentiality obligations
24 imposed by this Order shall remain in effect until a Designating Party agrees

25 otherwise in writing or a court order otherwise directs. Final disposition shall be

26 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

27 or without prejudice; and (2) final judgment herein after the completion and

28 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

     900903                                  -4-
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 including the time limits for filing any motions or applications for extension of time

 2 pursuant to applicable law.

 3            5. DESIGNATING PROTECTED MATERIAL
 4            5.1 Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under

 6 this Order must take care to limit any such designation to specific material that

 7 qualifies under the appropriate standards. The Designating Party must designate for

 8 protection only those parts of material, documents, items, or oral or written

 9 communications that qualify so that other portions of the material, documents, items,

10 or communications for which protection is not warranted are not swept unjustifiably

11 within the ambit of this Order.

12            Mass, indiscriminate, or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper

14 purpose (e.g., to unnecessarily encumber the case development process or to impose

15 unnecessary expenses and burdens on other parties) may expose the Designating

16 Party to sanctions.

17            If it comes to a Designating Party’s attention that information or items that it
18 designated for protection do not qualify for protection, that Designating Party must

19 promptly notify all other Parties that it is withdrawing the inapplicable designation.

20            5.2 Manner and Timing of Designations. Except as otherwise provided in this
21 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

22 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

23 under this Order must be clearly so designated before the material is disclosed or

24 produced.

25            Designation in conformity with this Order requires:
26            (a) for information in documentary form (e.g., paper or electronic documents,
27 but excluding transcripts of depositions or other pretrial or trial proceedings), that

28 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter

     900903                                 -5-
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 “CONFIDENTIAL legend”), to each page that contains protected material. If only a

 2 portion or portions of the material on a page qualifies for protection, the Producing

 3 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 4 markings in the margins).

 5            A Party or Non-Party that makes original documents available for inspection
 6 need not designate them for protection until after the inspecting Party has indicated

 7 which documents it would like copied and produced. During the inspection and

 8 before the designation, all of the material made available for inspection shall be

 9 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

10 it wants copied and produced, the Producing Party must determine which documents,

11 or portions thereof, qualify for protection under this Order. Then, before producing

12 the specified documents, the Producing Party must affix the “CONFIDENTIAL

13 legend” to each page that contains Protected Material. If only a portion or portions of

14 the material on a page qualifies for protection, the Producing Party also must clearly

15 identify the protected portion(s) (e.g., by making appropriate markings in the

16 margins).

17            (b) for testimony given in depositions that the Designating Party identify the
18 Disclosure or Discovery Material on the record, before the close of the deposition all

19 protected testimony.

20            (c) for information produced in some form other than documentary and for any
21 other tangible items, that the Producing Party affix in a prominent place on the

22 exterior of the container or containers in which the information is stored the legend

23 “CONFIDENTIAL.” If only a portion or portions of the information warrants

24 protection, the Producing Party, to the extent practicable, shall identify the protected

25 portion(s).

26            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
27 failure to designate qualified information or items does not, standing alone, waive

28 the Designating Party’s right to secure protection under this Order for such material.

     900903                                -6-
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 Upon timely correction of a designation, the Receiving Party must make reasonable

 2 efforts to assure that the material is treated in accordance with the provisions of this

 3 Order.

 4            6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 6 designation of confidentiality at any time that is consistent with the Court’s

 7 Scheduling Order.

 8            6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 9 resolution process under Local Rule 37.1 et seq.

10            6.3 The burden of persuasion in any such challenge proceeding shall be on the
11 Designating Party. Frivolous challenges, and those made for an improper purpose

12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

13 expose the Challenging Party to sanctions. Unless the Designating Party has waived

14 or withdrawn the confidentiality designation, all parties shall continue to afford the

15 material in question the level of protection to which it is entitled under the Producing

16 Party’s designation until the Court rules on the challenge.

17            7. ACCESS TO AND USE OF PROTECTED MATERIAL
18            7.1 Basic Principles. A Receiving Party may use Protected Material that is
19 disclosed or produced by another Party or by a Non-Party in connection with this

20 Action only for prosecuting, defending, or attempting to settle this Action. Such

21 Protected Material may be disclosed only to the categories of persons and under the

22 conditions described in this Order. When the Action has been terminated, a

23 Receiving Party must comply with the provisions of section 13 below (FINAL

24 DISPOSITION).

25            Protected Material must be stored and maintained by a Receiving Party at a
26 location and in a secure manner that ensures that access is limited to the persons

27 authorized under this Order.

28            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
     900903                               -7-
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 ordered by the court or permitted in writing by the Designating Party, a Receiving

 2 Party may disclose any information or item designated “CONFIDENTIAL” only to:

 3            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 4 employees of said Outside Counsel of Record to whom it is reasonably necessary to

 5 disclose the information for this Action;

 6            (b) the officers, directors, and employees (including House Counsel) of the
 7 Receiving Party to whom disclosure is reasonably necessary for this Action;

 8            (c) Experts (as defined in this Order) of the Receiving Party to whom
 9 disclosure is reasonably necessary for this Action and who have signed the

10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11            (d) the court and its personnel;
12            (e) court reporters and their staff;
13            (f) professional jury or trial consultants, mock jurors, and Professional
14 Vendors to whom disclosure is reasonably necessary for this Action and who have

15 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16            (g) the author or recipient of a document containing the information or a
17 custodian or other person who otherwise possessed or knew the information;

18            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
19 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

20 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

21 not be permitted to keep any confidential information unless they sign the

22 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

23 agreed by the Designating Party or ordered by the court. Pages of transcribed

24 deposition testimony or exhibits to depositions that reveal Protected Material may be

25 separately bound by the court reporter and may not be disclosed to anyone except as

26 permitted under this Stipulated Protective Order; and

27            (i) any mediator or settlement officer, and their supporting personnel, mutually
28 agreed upon by any of the parties engaged in settlement discussions.

     900903                                  -8-
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1

 2            8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 3 IN OTHER LITIGATION

 4            If a Party is served with a subpoena or a court order issued in other litigation
 5 that compels disclosure of any information or items designated in this Action as

 6 “CONFIDENTIAL,” that Party must:

 7            (a) promptly notify in writing the Designating Party. Such notification shall
 8 include a copy of the subpoena or court order;

 9            (b) promptly notify in writing the party who caused the subpoena or order to
10 issue in the other litigation that some or all of the material covered by the subpoena

11 or order is subject to this Protective Order. Such notification shall include a copy of

12 this Stipulated Protective Order; and

13            (c) cooperate with respect to all reasonable procedures sought to be pursued
14 by the Designating Party whose Protected Material may be affected.

15            If the Designating Party timely seeks a protective order, the Party served with
16 the subpoena or court order shall not produce any information designated in this

17 action as “CONFIDENTIAL” before a determination by the court from which the

18 subpoena or order issued, unless the Party has obtained the Designating Party’s

19 permission. The Designating Party shall bear the burden and expense of seeking

20 protection in that court of its confidential material and nothing in these provisions

21 should be construed as authorizing or encouraging a Receiving Party in this Action

22 to disobey a lawful directive from another court.

23            9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24 PRODUCED IN THIS LITIGATION

25            (a) The terms of this Order are applicable to information produced by a Non-
26 Party in this Action and designated as “CONFIDENTIAL.” Such information

27 produced by Non-Parties in connection with this litigation is protected by the

28 remedies and relief provided by this Order. Nothing in these provisions should be

     900903                                 -9-
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 construed as prohibiting a Non-Party from seeking additional protections.

 2            (b) In the event that a Party is required, by a valid discovery request, to
 3 produce a Non-Party’s confidential information in its possession, and the Party is

 4 subject to an agreement with the Non-Party not to produce the Non-Party’s

 5 confidential information, then the Party shall:

 6            (1) promptly notify in writing the Requesting Party and the Non-Party that
 7 some or all of the information requested is subject to a confidentiality agreement

 8 with a Non-Party;

 9            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
10 Order in this Action, the relevant discovery request(s), and a reasonably specific

11 description of the information requested; and

12            (3) make the information requested available for inspection by the Non-Party,
13 if requested.

14            (c) If the Non-Party fails to seek a protective order from this court within 14
15 days of receiving the notice and accompanying information, the Receiving Party may

16 produce the Non-Party’s confidential information responsive to the discovery

17 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

18 not produce any information in its possession or control that is subject to the

19 confidentiality agreement with the Non-Party before a determination by the court.

20 Absent a court order to the contrary, the Non-Party shall bear the burden and

21 expense of seeking protection in this court of its Protected Material.

22            10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24 Protected Material to any person or in any circumstance not authorized under this

25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

27 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

28 persons to whom unauthorized disclosures were made of all the terms of this Order,

     900903                                 - 10 -
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 and (d) request such person or persons to execute the “Acknowledgment and

 2 Agreement to Be Bound” that is attached hereto as Exhibit A.

 3            11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4 PROTECTED MATERIAL

 5            When a Producing Party gives notice to Receiving Parties that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection,

 7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

 8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

 9 may be established in an e-discovery order that provides for production without prior

10 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

11 parties reach an agreement on the effect of disclosure of a communication or

12 information covered by the attorney-client privilege or work product protection, the

13 parties may incorporate their agreement in the stipulated protective order submitted

14 to the court.

15            12. MISCELLANEOUS
16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17 person to seek its modification by the Court in the future.

18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
19 Protective Order no Party waives any right it otherwise would have to object to

20 disclosing or producing any information or item on any ground not addressed in this

21 Stipulated Protective Order. Similarly, no Party waives any right to object on any

22 ground to use in evidence of any of the material covered by this Protective Order.

23            12.3 Filing Protected Material. A Party that seeks to file under seal any
24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

25 only be filed under seal pursuant to a court order authorizing the sealing of the

26 specific Protected Material at issue. If a Party's request to file Protected Material

27 under seal is denied by the court, then the Receiving Party may file the information

28 in the public record unless otherwise instructed by the court.

     900903                                - 11 -
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1            13. FINAL DISPOSITION
 2            After the final disposition of this Action, as defined in paragraph 4, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return

 4 all Protected Material to the Producing Party or destroy such material. As used in

 5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 6 summaries, and any other format reproducing or capturing any of the Protected

 7 Material. Whether the Protected Material is returned or destroyed, the Receiving

 8 Party must submit a written certification to the Producing Party (and, if not the same

 9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

10 (by category, where appropriate) all the Protected Material that was returned or

11 destroyed and (2)affirms that the Receiving Party has not retained any copies,

12 abstracts, compilations, summaries or any other format reproducing or capturing any

13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

16 reports, attorney work product, and consultant and expert work product, even if such

17 materials contain Protected Material. Any such archival copies that contain or

18 constitute Protected Material remain subject to this Protective Order as set forth in

19 Section 4 (DURATION).

20            14. Any violation of this Order may be punished by any and all appropriate
21 measures including, without limitation, contempt proceedings and/or monetary

22 sanctions.

23            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24 //

25

26

27

28

     900903                                - 12 -
                   STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1 Dated: November 1, 2018                     HAYES SCOTT BONINO ELLINGSON
 2                                             GUSLANI SIMONSON & CLAUSE LLP

 3                                      By:       /s/ Tyler R. Austin
 4                                             Stephen M. Hayes
                                               Stephen P. Ellingson
 5                                             Tyler R. Austin
 6                                             Attorneys for Plaintiff
                                               THE HANOVER INSURANCE COMPANY
 7

 8 Dated: November 1, 2018                     FINLAYSON TOFFER ROOSEVELT &
 9                                             LILLY, LLP
10
                                        By:       /s/ Matthew E. Lilly
11                                             Matthew E. Lilly
                                               Attorneys for Defendant U.S. BANK
12
                                               NATIONAL ASSOCIATION
13

14
                         ATTESTATION REGARDING SIGNATURES
15
              I, Tyler R. Austin, attest that all signatures listed, and on whose behalf the
16
     filing is submitted, concur in the filing’s content and have authorized the filing.
17

18 DATED: November 1, 2018

19                                                           /s/ Tyler R. Austin
                                                             Tyler R. Austin
20

21

22            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24 Dated: ___________________
           November 1, 2018                             /s/
25                                             HON. ALKA SAGAR
                                               UNITED STATES MAGISTRATE JUDGE
26

27

28

     900903                                - 13 -
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
 1            EXHIBIT A – ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2            I, _____________________________ [print or type full name], of
 3 _________________ [print or type full address], declare under penalty of perjury

 4 that I have read in its entirety and understand the Stipulated Protective Order that

 5 was issued by the United States District Court for the Central District of California

 6 on ________[date] in the case of The Hanover Insurance Company v. U.S. Bank,

 7 National Association, Case No. 2:18-CV-08108 SVW (ASx). I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand

 9 and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in

11 any manner any information or item that is subject to this Stipulated Protective Order

12 to any person or entity except in strict compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court
14 for the Central District of California for the purpose of enforcing the terms of this

15 Stipulated Protective Order, even if such enforcement proceedings occur after

16 termination of this action.

17            I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and

19 telephone number] as my California agent for service of process in connection with

20 this action or any proceedings related to enforcement of this Stipulated Protective

21 Order.

22            Date: _____________________________________
23            City and State where sworn and signed: ______________________________
24

25            Printed name: _______________________________
26

27            Signature: __________________________________
28

     900903                                - 14 -
                    STIPULATED PROTECTIVE ORDER – CASE NO. 2:18-CV-08108 SVW(ASx)
